DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending, of which claims 1, 11, and 21 are independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer readable medium is not limited to a non‐transitory embodiment and thus, may be software per se. The broadest reasonable interpretation of the claims therefore cover forms of non‐transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. The specification appears to be silent about what comprises a computer readable medium. Accordingly, since the broadest reasonable interpretation of claim 10 covers a signal per se, the claims are considered as covering non‐statutory subject matter (In Re Nuijten, 500 F.3d 1436, 1356‐57 Fed. Cir. 2007; Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, 24 Aug 2009 p. 2). Accordingly, the recited medium of claim 21 is nonstatutory subject matter. The Examiner respectfully recommends amending the preamble of claims 21-25 to "A non‐transitory tangible computer-readable storage medium …".

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: With respect to claim 1, applying step 1, the preamble of independent claims 1, 11, and 21, claims a method, a system, and product as such this claim falls within the statutory categories of a process.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. A computer implemented method for simulating elements of a fluid flow, the method comprises: 
storing in a memory state vectors for a plurality of voxels, the state vectors comprising a plurality of entries that correspond to particular momentum states of a plurality of possible momentum states at a voxel (mathematical concepts - Mathematical Formulas or Equations - MPEP 2106.04(a)(2)(1)(B)(i)); 
storing in a memory a representation of at least one surface that is sized and oriented independently of the size and orientation of the voxels; 
performing interaction operations on the state vectors, the interaction operations modelling interactions between elements of different momentum states (mathematical concepts - Mathematical Formulas or Equations - MPEP 2106.04(a)(2)(1)(B)(iv)); 
performing surface interaction operations on the representation of the surface, the surface interaction operations modelling interactions between the surface and substantially all elements of voxels (mathematical concepts - Mathematical Formulas or Equations - MPEP 2106.04(a)(2)(1)(B)(iv)); and 
performing move operations on the state vectors to reflect movement of elements to new voxels (mental process - observation, evaluation, judgment, opinion).
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. lnvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a "series of mathematical calculations based on selected information" are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The identified limitations relating to abstract mathematical concepts all recite explicitly performing mathematical concepts involving equations or solving via calculations of equations vector mathematics. The limitation performing move operations on the state vectors is an abstract idea because it is directed to a mental process, evaluation or judgement relating to movement of elements to new locations. The limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(111). For example, a person could mentally and with the aid of pen and paper relocate elements to a new location in the analysis.
Step 2A, prong two:
Under step 2A prong two, this judicial exception is not integrated into a practical application. The preamble recites an additional claim limitation “simulating elements of a fluid flow”, which at most is a (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.0S(h)). The remaining additional claim limitations all recite “storing in a memory” various data or mathematical concepts. There is no improvement to the functionality of the computer, the claims are directed towards improvements of the mathematical steps of simulating fluid activity and determining physical properties. Using the computer memory to store data are additional elements that invoke the computer as a tool to perform generic and routine functions that do not amount to significantly more than a judicial exception. These elements are reciting generic computer components that are (insignificant extra-solution activity or "apply it" MPEP 2106.05(f)). 
Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as "apply it" or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the preamble additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.0S(h). The other limitations relating to storing the data are well-understood, routine and conventional as evidenced by MPEP 2106.05(d)II(iv). 
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under35 U.S.C. 101. The same conclusion is reached for independent claims 11 and 21, which recite similar abstract ideas. Additionally, the same conclusion is reached for the dependent claims of claims 1, 11 and 21, see below for detail.

Claims 2, 12 and 22 recite “gathering elements from a first set of at least one voxel that interacts with a facet; modelling interactions between the gathered elements and all of facets to produce a set of surface interacted elements, and scattering the surface interacted elements to a second set of at least one voxel that interacts with the facet.” This is merely describing the type of data the system is collecting (analysis same as in step 2B above for data collection and mathematical operations for claim 1 and that links the data to a field of use. See MPEP 2106.05(h).

Claims 3, 13 recite “wherein an entry of a state vector represents a density of elements per unit volume in a particular momentum state of a voxel.” Density is a further recitation of a mathematical concept. 

Claims 4, 14 and 23 recite “wherein a state vector comprises one or more of a plurality of integers and/or floating point values that represent a density of elements per unit volume in a particular momentum state and have more plural possible values.” This is further mathematical concepts of the types of numbers and density. 

Claims 5, 15 and 24 recite “wherein the surface interaction operations are performed using one or more of integer values and/or floating point values, and wherein the surface interaction operations are performed using values representative of real numbers.” This is further mathematical concepts of the types of numbers and density. 

Claims 6, 16 recite “wherein the surface interaction operations are performed using integer and/or floating point numbers.” This is further mathematical concepts of the types of numbers. 

Claims 7, 17 recite “representing a voxel that is intersected by a surface as a partial voxel.” This is further mathematical concepts of a representation of a voxel which is a geometry. 


Claims 8, 18 recite “wherein the representation of at least one surface comprises a plurality of facets that are sized and oriented independently of the size and orientation of the voxels, and represent at least one surface; and model interactions between a facet and the elements of at least one voxel near the facet.” This is further description of mathematical concept of geometry and data types. 

Claims 9, 19 recite “wherein the elements represent particles of a fluid and the facets represent at least one surface over which the fluid flows.” This is merely describing the type of data the system is collecting (analysis same as in step 2B above for data collection and mathematical operations for claim 1 and that links the data to a field of use. See MPEP 2106.05(h).

Claims 10, 20 and 25 recite “wherein performing surface interaction operations further comprises: computing differences between incoming distribution and a Boltzmann distribution; determining combined momentum from all state vector differences; and generating outgoing distribution based on the determined differences.” This is further mathematical concepts including difference, and the Boltzmann distribution. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., US Patent Application No. 2013/0151221 (submitted in IDS dated 4/29/2022).
Claim 1. Chen discloses A computer implemented method for simulating elements of a fluid flow (Chen, Abstract and Title, Fig. 3 illustrating method to simulate a physical process such as fluid flow), the method comprises: 
storing in a memory state vectors for a plurality of voxels, the state vectors comprising a plurality of entries that correspond to particular momentum states of a plurality of possible momentum states at a voxel (Chen, [0005] “storing, in a computer accessible memory, a set of state vectors for voxels in the volume, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding voxel”); 
storing in a memory a representation of at least one surface that is sized and oriented independently of the size and orientation of the voxels (Chen, Fig. 5A, surface S sized and oriented independent of voxels; [0111] “Referring to FI GS. SA and SB, a surface S (FIG. 3A) is represented in the simulation space (FIG. SB) as a collection of facets…. A facet is not restricted to the voxel boundaries”); 
performing interaction operations on the state vectors, the interaction operations modelling interactions between elements of different momentum states (Chen, [0019] “Simulating activity of the fluid in the volume can include performing interaction operations on the state vectors, the interaction operations modeling interactions between elements of different momentum states”); 
performing surface interaction operations on the representation of the surface, the surface interaction operations modelling interactions between the surface and substantially all elements of voxels (Chen, Fig. 3 steps 308 to 316, [0125-0151] describing the surface interaction operations); and 
performing move operations on the state vectors to reflect movement of elements to new voxels (Chen, [0019] “performing first move operations of the set of state vectors to reflect movement of elements to new voxels in the volume according to the model.”; [0053] “perform first move operations of the set of state vectors to reflect movement of elements to new voxels in the volume according to the model.”).

Claim 2. Chen discloses the method of claim 1 wherein the surface interaction operations comprises: gathering elements from a first set of at least one voxel that interacts with a facet (Chen, Fig. 3 304 identify voxel facet interactions 308 gathering elements from facets and voxels); modelling interactions between the gathered elements and all of facets to produce a set of surface interacted elements (Chen, Fig. 3 312 perform facet surface dynamics, [0139-0151] describing surface dynamics being performed for each facet), and scattering the surface interacted elements to a second set of at least one voxel that interacts with the facet (Chen, Fig. 3 316 scatter from facets to voxels and accompanying description [0158-0159] describing scattering particles or elements from facets to voxels).

Claim 3. Chen discloses the method of claim 1 wherein an entry of a state vector represents a density of elements per unit volume in a particular momentum state of a voxel (Chen, [0162] “After the advection step, the conserved quantities of a fluid system, specifically the density, momentum and the energy are obtained from the distribution function using Equation 3.”).

Claim 4. Chen discloses the method of claim 1 wherein a state vector comprises one or more of a plurality of integers and/or floating point values that represent a density of elements per unit volume in a particular momentum state and have more plural possible values (Chen, [0057] “The state vector, instead of being a set of bits, is a set of integers (e.g., a set of eight-bit bytes providing integers in the range of O to 255), each of which represents the number of particles in a given state.”).

Claim 5. Chen discloses the method of claim 1 wherein the surface interaction operations are performed using one or more of integer values and/or floating point values, and wherein the surface interaction operations are performed using values representative of real numbers (Chen, [0130] “Because Viα(x) and Pf(x) may have non-integer values, r a(x) is stored and processed as a real number.”).

Claim 6. Chen discloses the method of claim 1 wherein the surface interaction operations are performed using integer and/or floating point numbers (Chen, [0130] “Because Viα(x) and Pf(x) may have non-integer values, r a(x) is stored and processed as a real number.”).

Claim 7. Chen discloses the method of claim 1, further comprising: representing a voxel that is intersected by a surface as a partial voxel (Chen, Fig. 9 ,[0156] “For example, referring to FIG. 9, when a portion 900 of the state i particles for a voxel 905 is moved to a facet 910 (step 308), the remaining portion 915 is moved to a voxel 920 in which the facet 910 is located and from which particles of state i are directed to the facet 910.”).

Claim 8. Chen discloses the method of claim 1 wherein the representation of at least one surface comprises a plurality of facets that are sized and oriented independently of the size and orientation of the voxels, and represent at least one surface; and model interactions between a facet and the elements of at least one voxel near the facet (Chen, Figs. 5A-5B illustrating surface S, facets and voxels, [0111] “A facet is not restricted to the voxel boundaries, but is typically sized on the order of or slightly smaller than the size of the voxels adjacent to the facet so that the facet affects a relatively small number of voxels. Properties are assigned to the facets for the purpose of implementing surface dynamics.”).

Claim 9. Chen discloses the method of claim 1 wherein the elements represent particles of a fluid and the facets represent at least one surface over which the fluid flows (Chen, [0094-0095] describing fluid system comprised of particles moving at different velocities.).

Claim 10. Chen discloses the method of claim 1 wherein performing surface interaction operations further comprises: computing differences between incoming distribution and a Boltzmann distribution (Chen, [0146] “As before, the difference between the incoming flux
distribution and the Boltzmann distribution is determined as: 
    PNG
    media_image1.png
    47
    654
    media_image1.png
    Greyscale
; determining combined momentum from all state vector differences (Chen, [0148] “the resulting flux-distributions satisfy all of the momentum flux conditions, namely:
    PNG
    media_image2.png
    114
    680
    media_image2.png
    Greyscale
”); and generating outgoing distribution based on the determined differences (Chen, [201] describing outgoing distribution, see eq. 48).

Claim 11. Chen discloses A data processing system for simulating elements of a fluid flow, the data processing system comprises instructions for causing the data processing system to (Chen, [0039] “In some aspects, a computer system for simulating a physical process fluid flow, is configured to simulate activity of a fluid in a volume to model movement of elements within the volume”).  Additionally, incorporating the rejection of claim 1, claim 11 is rejected for substantially similar reasons.

Claim 12 contains limitations fora system which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 13 contains limitations fora system which are similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.

Claim 14 contains limitations fora system which are similar to the limitations for the method described in claim 4, and is rejected for the same reasons as detailed above.

Claim 15 contains limitations fora system which are similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above.

Claim 16 contains limitations fora system which are similar to the limitations for the method described in claim 6, and is rejected for the same reasons as detailed above.

Claim 17 contains limitations fora system which are similar to the limitations for the method described in claim 7, and is rejected for the same reasons as detailed above.

Claim 18 contains limitations fora system which are similar to the limitations for the method described in claim 8, and is rejected for the same reasons as detailed above.

Claim 19 contains limitations fora system which are similar to the limitations for the method described in claim 9, and is rejected for the same reasons as detailed above.

Claim 20 contains limitations fora system which are similar to the limitations for the method described in claim 10, and is rejected for the same reasons as detailed above.

Claim 21. Chen discloses A computer readable medium tangible storing a computer program product, for simulating elements of a fluid flow, the computer program product comprises instructions to cause a data processing system to (Chen, [0022] “a computer program product tangibly embodied in a computer readable medium includes instructions that, when executed, simulate a physical process fluid flow.”). Additionally, incorporating the rejection of claim 1, claim 21 is rejected for substantially similar reasons.

Claim 22 contains limitations fora system which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 23 contains limitations fora system which are similar to the limitations for the method described in claim 4, and is rejected for the same reasons as detailed above.

Claim 24 contains limitations fora system which are similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above.

Claim 25 contains limitations fora system which are similar to the limitations for the method described in claim 10, and is rejected for the same reasons as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan, et al., "A Parametric Investigation of Oblique Shockwave/Turbulent Boundary Layer Interaction Using LES," 41st AIA A Fluid Dynamics Conference and Exhibit, pp. 1-19 (2011) related to predicting the dynamics of turbulent boundary layer interactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148